United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-2512
                                ___________

David M. Pelton,                       *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       *
Kansas City Board of Police            *
Commissioners,                         *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the
Mark Colley, Kansas City Police        * Western District of Missouri.
Officer; James F. Ralls, Jr.,          *
Commissioner; Jack W. R. Headley,      *     [UNPUBLISHED]
Commissioner; Dona Boley,              *
Commissioner; Dr. Stacey Daniels,      *
Commissioner; Mayor Emanuel            *
Cleaver, Commissioner,                 *
                                       *
            Defendants.                *
                                  ___________

                       Submitted: February 5, 1999
                           Filed: April 5, 1999
                               ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.
        David M. Pelton appeals from the district court&s1 adverse grant of summary
judgment in favor of the Kansas City Board of Police Commissioners in his 42 U.S.C.
§ 1983 suit, as well as the court&s denial of his several motions regarding discovery,
supplementing his response to the Board’s summary judgment motion, and seeking
relief from judgment. Having carefully reviewed the record and the parties& briefs, we
conclude that the district court&s judgment was correct, that the court did not abuse its
discretion in denying Pelton&s motions, and that an extended discussion is not
warranted. Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                          -2-